UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JING WANG and WAI-LEUNG CHAN,

                               Plaintiffs,
                                                                    ORDER
               v.                                                   20-CV-3040-NGG-SJB

TESLA, INC.,

                                Defendant.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       Although the Court granted Plaintiffs an opportunity to file a reply brief, they

have, prior to a scheduled hearing, filed an additional letter that raises further discovery

disputes and issues. Framed as a discovery “update,” the letter is nothing more than an

attempt to get another bite at briefing and to raise new inchoate discovery disputes on

the event of the hearing. As this Court’s Individual Practices note, letters to the Court

are prohibited, unless they are filed in connection with a motion or request for relief

with the Court. See Individual Rule I.A.2 (“Letter correspondence may not be filed on

ECF unless it is filed in connection with a motion for relief. Discovery responses

untethered to a motion for relief are not to be filed on ECF. Letters, unless requested by

the Court or part of a motion requesting relief from the Court, are not to be filed on

ECF.”). The briefing on the original discovery dispute has been completed; the letter

from Plaintiffs’ counsel was, therefore, filed in violation of this Court’s Individual

Practices. The letter and the Defendant’s response are, therefore, stricken. To the

extent that Plaintiffs have additional discovery disputes they wish to raise, they can do

so via letter motion, provided that the Court’s rules regarding a meet and confer are

satisfied. See Individual Rule IV.B. (“Parties are also reminded of the obligation under
Rule 37(a) to meet and confer prior to bringing a discovery dispute before the Court. To

properly meet and confer to resolve a pending motion, the opposing party should be

made aware that a motion to compel is being contemplated, and the parties must

actually speak and communicate about the motion before it is filed to satisfy the meet

and confer obligation. Only if significant time has elapsed with no response from the

opposing party will the Court deem the attempt to confer as futile. Finally, Rule 37(a)(1)

requires that a certification be provided that ‘the movant has in good faith conferred . . .

in an effort to obtain [the discovery] without court action.’ The Court enforces these

obligations strictly.”) . 1

        As to the underling motion to compel Tesla to provide a 30(b)(6) witness, the

motion is resolved as follows:

        1. Topic 1. The motion is denied. Plaintiffs have failed to establish that

            discovery into Tesla’s document and data retention policies is appropriate in

            this case. Specifically, Plaintiffs have not identified any failure to produce

            documents by Tesla that would warrant discovery into Tesla’s discovery

            practices. Nor have Plaintiffs identified any category of documents that they


        1The discovery motions were originally addressed to the District Judge in this
case. The parties are encouraged to read the EDNY’s Local Rules to understand the
division of business in civil cases so their motions are addressed properly. See Local Civ.
Rule 72.2. If they had done so prior to filing the motion, they would have appreciated
that the appropriate certification for a motion to compel had not been provided. See
Individual Rule IV.B. (“The Court will deny any motion to compel that fails to attach as
exhibits the discovery requests that a party is seeking to compel. Parties are also
reminded of the obligation under Rule 37(a) to meet and confer prior to bringing a
discovery dispute before the Court. . . . Finally, Rule 37(a)(1) requires that a certification
be provided that ‘the movant has in good faith conferred . . . in an effort to obtain [the
discovery] without court action.’ The Court enforces these obligations strictly.”).
Though the motion was not denied on this basis, future motions will be denied for
failure to include the appropriate certification and to meet and confer as required by the
Court’s Individual Practices.

                                               2
   believe should exist but Tesla has failed to produce or which Tesla has said do

   not exist. As such, this kind of inquiry is inappropriate. See, e.g., Freedman

   v. Weatherford Int’l Ltd., No. 12-CV-2121, 2014 WL 3767034, at *3 (S.D.N.Y.

   July 25, 2014) (“There are circumstances where such collateral discovery is

   warranted. Here, however, the plaintiffs have not proffered an adequate

   factual basis for their belief that the current production is deficient.”) adhered

   to on recons., 2014 WL 4547039 (Sept. 12, 2014); Orillaneda v. French

   Culinary Inst., No. 07-CV-3206, 2011 WL 4375365, at *6 (S.D.N.Y. Sept. 19,

   2011) (“[T]he search and maintenance of a party’s information systems may

   be relevant when a party can point to the existence of additional responsive

   material or when the documents already produced permit a reasonable

   deduction that other documents may exist or did exist and have been

   destroyed. However, plaintiff has made no such showing in the present case.”

   (internal citations and quotations omitted)).

2. Topic 2. The motion is denied. This topic seeks to ask Tesla to produce a

   witness to testify about the process by which data is generated or captured by

   Tesla when one of its vehicles is involved in a collision. Plaintiffs’ motion fails

   to provide any rationale for this discovery or explanation why they are entitled

   to this information other than to say, “Tesla relies on its data to respond to its

   allegations and the question of the preservation of the vehicle.” (Pls.’ Letter re

   Disc. Dispute dated Dec. 8, 2020 (“Mot.”), Dkt. No. 34 at 3). No citation is

   provided, and the Court has no basis to understand, therefore, how the data

   Tesla relies upon is related to the data that Plaintiffs seek. And other than to

   say that Tesla may not limit discovery in this case to the Plaintiffs and the


                                      3
   accident, Plaintiffs do not adequately justify the broad scope of this inquiry

   into all of Tesla’s data capture processes, nor do they tie the data inquiry into

   a specific claim or defense in the case. Notably, Tesla states that the only

   allegations that could plausibly relate to this topic of inquiry are Plaintiffs’

   suggestion that a defective autopilot is the cause of the car accident, (Def.’s

   Resp. to Mot. dated Dec. 12, 2020 (“Def.’s Resp.”), Dkt. No. 36 at 4),—a set of

   allegations that do not tie to Tesla’s processes for capturing data related to an

   incident. All Plaintiffs state in reply is that “Tesla expressly relies on its data

   in disclaiming liability to consumers like Plaintiffs,” again without citation or

   explanation. (Pls.’ Letter Br. in Reply dated Dec. 23, 2020 (“Pls.’ Reply”), Dkt.

   No. 40 at 2). The unsupported request is disproportionate to the needs of the

   case and the motion is denied.

3. Topics 8-9. The motion is denied as moot, because Tesla has agreed to

   produce a witness on these topics.

4. Topic 12. Plaintiffs contend that “human factors studies and safety reports

   are directly relevant to Plaintiffs’ fraud claims and other claims regarding

   Tesla’s marketing practices.” (Mot. at 3). This conclusory statement does not

   explain what human factors studies are, or how they tie to the alleged

   misrepresentations made to these Plaintiffs. That being said, to the extent

   there has been a safety report issued about the vehicle type at issue in this

   case that was provided to Plaintiffs in connection with the purchase of the

   vehicle, or read by Plaintiffs in connection with the purchase—and thus could

   be the basis of a fraud or misrepresentation claim, Tesla must provide a

   witness who can testify about the basis for the statements that Plaintiffs relied


                                       4
         on in making the purchase. If there are no such reports or statements, Tesla

         shall not be required to provide a witness to testify on this topic.


                                           SO ORDERED.



                                           /s/ Sanket J. Bulsara February 18, 2021
                                           SANKET J. BULSARA
                                           United States Magistrate Judge


Brooklyn, New York




                                            5
